Assume that the policy is a valued one and that, in the event of total loss, the full value as therein stated is recoverable. Assume also that when property insured under a valued policy is conceded to have been completely destroyed and to have passed out of existence, appraisal may not be enforced. (Rosenwald v.Phoenix Ins. Co., 50 Hun, 172; Lang v. Eagle Fire Co.,12 App. Div. 39.) When, however, the parties to an insurance contract disagree respecting the fact whether damage is partial or loss is total that rule does not apply. In such circumstances an appraisal provision in a *Page 236 
policy controls. (Williamson v. Liverpool  London  GlobeIns. Co., 122 Fed. Rep. 59; Littrell v. Allemannia Fire Ins.Co., 222 App. Div. 302.) This policy provides for an appraisal "in the event of disagreement as to the amount of loss or damage." The parties disagreed, one asserting that the loss was total, the other that the damage was only partial. After such disagreement, they contracted by formal written instrument, pursuant to the terms of the policy, to submit to appraisers for determination concerning the amount of loss or damage. Such a determination necessarily includes ascertainment whether the loss is total or the damage partial. If a total loss is concluded by the appraisers, the amount payable is the sum at which the property is valued in the policy; if a partial damage is decided, then the amount is "the actual cost of repairing or, if necessary, replacing the parts damaged or destroyed." A loss is total only when the property has sustained such extensive damage that repairs would not be reasonably practicable. (Corbett v.Spring Garden Ins. Co., 155 N.Y. 389, 394; Slocum v.Saratoga  W. Fire Ins. Co., 149 App. Div. 867, 870.) Since no charge of fraud, corruption or obvious mistake is made, the appraiser's determination of a loss or damage less than total seems to me to be conclusive. In the prevailing opinion three cases in other States are cited with approval. (Penna. Fire Ins.Co. v. Drackett, 63 Ohio St. 41; Seyk v. Millers Nat. Ins.Co., 74 Wis. 67, and Hartford Fire Ins. Co. v. Bourbon CountyCourt, 115 Ky. 109.) All those decisions are based upon statutes the operation of which is of course limited to their respective States. Believing that the true rule in New York is announced inLittrell v. Allemannia Fire Ins. Co. (supra), I vote for reversal.
POUND, CRANE and KELLOGG, JJ., concur with HUBBS, J.; O'BRIEN, J., dissents in opinion in which CARDOZO, Ch. J., and LEHMAN, J., concur.
Judgment affirmed. *Page 237